                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

EMILY ROBB,                                           No. 4:17-CV-00964
TARYN PIANO,
TAYLOR PLOUSE,                                        (Judge Brann)
JACQUELYN BINGHAM,
TAMIA ROACH,
MACKENZIE FARLEY,
KAYLA BRATHWAITE, and
ALICE MARONEY,

                Plaintiffs,

       v.

LOCK HAVEN UNIVERSITY OF
PENNSYLVANIA,

               Defendant.

                                        ORDER

                                      MAY 7, 2019

       In accordance with the accompanying Memorandum Opinion, IT IS HEREBY

ORDERED that:

  1.        Plaintiffs’ Motion to Certify Class, ECF No. 60, is DENIED

            WITHOUT PREJUDICE.

  2.        Plaintiffs’ Motion for Reconsideration, ECF No. 109, is DENIED.

  3.        Defendant’s Motion for Summary Judgment, ECF No. 117, is DENIED.

  4.        Plaintiffs’ Motion for Summary Judgment, ECF No. 119, is DENIED.


                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge
